 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT

 6                              EASTERN DISTRICT OF CALIFORNIA

 7

 8    JAMES TROTTER,                                     Case No. 1:18-cv-00259-BAM (PC)
 9                       Plaintiff,                      ORDER DENYING PLAINTIFF’S MOTION
                                                         TO COMPEL TRIAL IN 10 DAYS AND
10           v.                                          STRIKING PLAINTIFF’S UNSIGNED
                                                         MOTION TO COMPEL STAY ABEYANCE
11    WARDEN PFEIFFER, et al.
                                                         (ECF Nos. 34, 35)
12                       Defendants.
13

14          Plaintiff James Trotter is a state prisoner proceeding pro se and in forma pauperis in this

15   civil rights action pursuant to 42 U.S.C. § 1983.

16          Currently before the Court are Plaintiff’s motion to compel trial in 10 days, filed on May

17   30, 2019, and Plaintiff’s motion to compel stay abeyance, filed on May 31, 2019. (ECF Nos. 34,

18   35.)

19   I.     Plaintiff’s Motion to Compel Trial in 10 Days

20          On May 30, 2019, Plaintiff filed a motion to compel trial in 10 days. (ECF No. 34.) In his

21   motion, Plaintiff asserts that he is being falsely imprisoned pursuant to the wrongful judgments

22   rendered in Superior Court of California, County of Los Angeles Case Nos. BA042025 and

23   BA051988 because he is actually innocent, no trial occurred in either case, and his sentence is

24   disproportionate to the crimes. Further, Plaintiff alleges that, on December 15, 2016, his parole was

25   illegally denied for a 5-year period. Plaintiff seeks $11,000,000.00 in compensatory and punitive

26   damages and immediate release from prison.

27          However, it has long been established that state prisoners cannot challenge the fact or

28   duration of their confinement in a § 1983 action, and that their sole remedy lies in habeas corpus
                                                         1
 1   relief. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (“[A] prison in state custody cannot use a §

 2   1983 action to challenge the fact or duration of his confinement. He must seek federal habeas

 3   corpus relief (or appropriate state relief) instead.”); see also Heck v. Humphrey, 512 U.S. 477, 486-

 4   87 (1994) (stating that a claim for damages for allegedly unconstitutional conviction or

 5   imprisonment is not cognizable under § 1983 unless “the conviction or sentence has been reversed

 6   on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized to

 7   make such determination, or called into question by a federal court’s issuance of a writ of habeas

 8   corpus, 28 U.S.C. § 2254.”). Therefore, Plaintiff’s motion to compel trial in 10 days must be

 9   denied.

10   II.       Plaintiff’s Motion to Compel Stay Abeyance

11             On May 31, 2019, Plaintiff filed a motion to compel stay abeyance. (ECF No. 35.)

12   However, both Federal Rule of Civil Procedure 11(a) and this Court’s Local Rule 131(b) require

13   that all pleadings and non-evidentiary documents must be signed by the filing party, if the filing

14   party is unrepresented by counsel. Since Plaintiff is unrepresented by counsel and failed to sign

15   his motion to compel stay abeyance, the Court will strike Plaintiff’s motion to compel to stay

16   abeyance from the record.

17   III.      Order

18             Accordingly, it is HEREBY ORDERED that:

19             1.      Plaintiff’s motion to compel trial in 10 days, (ECF No. 34), is DENIED; and

20             2.      Plaintiff’s unsigned motion to compel stay abeyance, (ECF No. 35), is STRICKEN
21                     from the record for lack of Plaintiff’s signature.

22
     IT IS SO ORDERED.
23

24          Dated:   July 2, 2019                                 /s/ Barbara   A. McAuliffe         _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           2
